EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy J. Gajewski on 01/27/2022.

The application has been amended as follows:

1.  A cathode comprising a lithium metal oxide, the lithium metal oxide comprising nickel, aluminum, and iron, wherein the lithium metal oxide is substantially free of cobalt, wherein the cathode comprises a primary particle having a surface with the primary particle comprising the lithium metal oxide, and wherein the primary particle comprises [[a]]an oxide coating disposed on the surface.
12. The cathode of claim 1, wherein the oxide coating comprises an oxide selected from the group of silicon dioxide, zirconium dioxide, titanium oxide, and a combination thereof.
14. A battery comprising: an anode; a cathode comprising a lithium metal oxide, the lithium metal oxide comprising nickel, aluminum, and iron, wherein the lithium metal oxide is substantially free of cobalt, wherein the cathode comprises a primary particle having a surface with the primary particle comprising the lithium metal oxide, and the primary particle comprises [[a]]an oxide coating disposed on the surface; and an electrolyte.

Allowable Subject Matter
Claims 1-7, 9, 10, and 12-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: novel over the closest prior art to Adachi et al. (US 7,510,803). Adachi does not further teach an oxide coating disposed on a surface; and Adachi is silent as to the shape of the primary particle, especially being a hexagonal-shaped nano-plate configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723